Citation Nr: 1758128	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for Crohn's disease between August 22, 2006 and October 1, 2012.

2. Entitlement to an initial disability rating in excess of 10 percent for anemia and headaches prior to March 4, 2008 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1982 to July 1984.

These matters come before the Board of Veteran's appeals on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a March 2016 decision, the Board granted an increased 60 percent disability rating for the Veteran's Crohn's disease, effective October 1, 2012.  In so far as a higher rating was not granted prior to October 1, 2012, the Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In a November 2016 Order, the Court granted a Joint Motion for Remand and remanded the Board's decision for further development on the issue of entitlement to a rating in excess of 30 percent for Crohn's disease prior to October 1, 2012.  The parties abandoned the issue of entitlement to a rating greater than 60 percent for Crohn's disease since October 1, 2012.

In April 2016, the Board remanded that issue, along with the issue of entitlement to increased staged ratings for anemia, to the AOJ for further development.  In a September 2017 rating decision, the AOJ granted the Veteran's claim for an increased rating for Crohn's disease prior to October 1, 2012 and assigned a 60 percent rating effective August 22, 2006 - the date of claim.  As this increase did not constitute a full grant of the benefits sought, the issue of entitlement to a higher rating for service-connected Crohn's disease for the period prior to October 1, 2012 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In light of the final decision regarding the rating since October 1, 2012, the Board has rephrased the issue of entitlement to a rating in excess of 60 percent for Crohn's disease between August 22, 2006 and October 1, 2012.




FINDINGS OF FACT

1. For the period prior to October 1, 2012, the Veteran's Crohn's disease was manifested by severe symptoms with numerous attacks per year with fair health only during remissions; pronounced symptoms with marked malnutrition were not shown.

2. For the period prior to March 4, 2008, the Veteran's anemia was manifested by hemoglobin levels of 8.1 gm/100 ml or higher, along with headaches and easy fatigability.

3. For the period beginning March 4, 2008, the Veteran's anemia symptoms more nearly approximate that which is contemplated by the 30 percent criteria.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for Crohn's disease between August 22, 2006 and October 1, 2012 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.114, Diagnostic Code 7323 (2017).

2. For the period prior to March 4, 2008, the criteria for a rating in excess of 10 percent for anemia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.117, Diagnostic Code 7700 (2017).

3. For the period beginning March 4, 2008, the criteria for a rating in excess of 30 percent for anemia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.117, Diagnostic Code 7700 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and her representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Crohn's Disease

For the period prior to October 1, 2012, the Veteran's Crohn's disease is rated as 30 percent disabling pursuant to the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7323 for ulcerative colitis.  

Under Diagnostic Code 7323, moderate ulcerative colitis with infrequent exacerbations is rated as 10 percent disabling.  A 30 percent rating is assigned for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent rating is assigned for severe ulcerative colitis, with numerous attacks a year and malnutrition, health only fair during remissions.  Finally, a 100 percent rating is warranted for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

As a preliminary matter, the Board notes that the Veteran service-connected for several side effects related to her Crohn's disease, to include anal-rectal fistulas, alopecia, and cataracts.  In addition, she has filed claims for other side effects she contends are related to her Crohn's disease, to include joint pain and mouth ulcers.  For purposes of this decision, the Board will discuss all claimed side effects in assigning the appropriate disability rating for Crohn's disease given that the criteria generally include criteria regarding her health and debility.  

In an October 2006 private treatment note, the Veteran reported having diarrhea for the last few weeks, along with occasional bloody stools.  

In a November 2006 private treatment noted, the Veteran reported having normal bowel movements and denied any obstructive symptoms, to include nausea, vomiting, or abdominal distention.  The clinician noted stable anorectal Crohn's disease.

In July 2007, the Veteran was afforded a VA examination to assess the severity of her Crohn's disease.  At that time, the Veteran reported having frequent exacerbation of her symptoms; specifically, she noted having diarrhea and bloody stools, which required higher doses of her prescription.  She also stated that she lost about 20 to 30 pounds with each exacerbation and gained the same amount when using her medication.  She had constant nausea 90 percent of the time.  The clinician opined that the Veteran's Crohn's disease was moderate in nature.

In a letter received in October 2007, the Veteran's private doctor stated that the Veteran's symptoms included abdominal pain, bloody diarrhea, oral ulcerations, colonic strictures, eye problems and bone loss. 

At the October 2007 VA examination, the Veteran reported having daily diarrhea, abdominal pain, and rectal bleeding.  She also complained of almost daily nausea, but there was no vomiting or hematemesis.  She reported a 10 pound fluctuation in her weight.  She denied major exacerbations in Crohn's disease since July 2007.  She indicated that she was able to do her daily routine, simple activities, and usual duties of desk job, but lost an average of two days a month because of her symptoms.  The clinician noted that the Veteran's Crohn's disease was moderate in severity.

At a February 2009 emergency room visit, the Veteran reported having weight loss, mild, crampy intermittent abdominal pain, and mild diarrhea with mildly bloody stools.  She denied nausea and vomiting.

In March 2009, the Veteran reported having some diarrhea with a small amount of blood for about two days; however, her symptoms resolved.  She reported feeling much better overall and denied constipation, nausea, vomiting, and diarrhea.

In May 2009, the Veteran reported to the emergency room complaining of abdominal pain for the past five days.  She described the severity as mild and denied nausea, loss of appetite, vomiting, and diarrhea.

A retrospective opinion was sought at the July 2017 VA examination.  Upon examination and review of the record, the clinician opined that the Veteran's Crohn's disease for the period between 2006 and 2012 was severe, with numerous attacks per year and malnutrition, and only fair health during periods of remission.  

Based on a consideration of the evidence of record, the Board finds that a rating greater than 60 percent is not warranted for the Veteran's Crohn's disease for the period prior to October 1, 2012.

In order to be awarded a rating greater than 60 percent under Diagnostic Code 7323, the Veteran would need to demonstrate pronounced attacks of ulcerative colitis resulting on marked malnutrition and general debility or with serious complications such as liver abscess.  The evidence indicates that the Veteran's symptoms mainly involve multiple daily episodes of diarrhea, abdominal cramping, occasional bloody stools and nausea.  Most often, the Veteran denied vomiting.  On this record, there is no medical description of marked malnutrition or serious complications such as liver abscess.  

The Board notes that at the July 2007 VA examination, the Veteran described significant fluctuation in her weight.  However, there is no medical description of malnutrition which is necessary for the 100 percent rating.

The Board acknowledges the Veteran's lay statements.  As a lay person, the Veteran is competent to report the frequency, duration, severity, and type of her symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Her report of symptoms is credible and has been relied upon in meeting the criteria for a 60 percent rating.  Having considered the Veteran's reports along with findings from her VA examinations and private records, the Board notes that, with regard to questions requiring medical expertise such as ulcerative colitis causing malnutrition, general debility and/or other serious complications such as liver abscess, the opinions of medical professionals have been accorded greater probative weight than the Veteran's lay assertion as the Veteran is not shown to possess the requisite medical training and expertise to offer opinions on medical diagnosis and etiology.  Notably, the Veteran expressed satisfaction with the 60 percent rating since October 31, 2012 before the Court and has not alleged that her condition was worse prior to October 31, 2012.

The Board has considered the other Diagnostic Codes found in 38 C.F.R. § 4.114, but has found them to be inapplicable.

In sum, the preponderance of the evidence shows that the Veteran's Crohn's disease does not approximate the criteria for a 100 percent rating.  Therefore the appeal is denied.

Anemia with Headaches and Fatigue

The Veteran's anemia with headaches and fatigue is rated 10 percent disabling for the period from August 22, 2006 through March 3, 2008, and 30 percent disabling thereafter pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7700.  

Under Diagnostic Code 7700, a noncompensable rating is assigned when hemoglobin is 10gm/100ml or less and the anemia is asymptomatic; a 10 percent rating is assigned when hemoglobin is 10gm/100ml or less with symptoms such as weakness, easy fatigability, or headaches; a 30 percent rating is assigned when hemoglobin is 8gm/100ml or less, with symptoms such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath; a 70 percent rating is assigned when hemoglobin is 7gm/100ml or less, with symptoms such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months); and a maximum 100 percent rating is assigned when hemoglobin is 5gm/100ml or less, with symptoms such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic Code 7700.

Turning to the facts of the case, on October 27, 2006, the Veteran's hemoglobin level was 9.4 gm/100 ml.

On July 2, 2007, the Veteran's hemoglobin level was 8.1 gm/100 ml.

At the October 2007 VA examination, the Veteran's hemoglobin level was 8.4 gm/100 ml.  At that time, she reported having daily headaches for the past 20 years; she used over the counter medication to alleviate her symptoms.  She also reported an increase in her fatigue.

On March 4, 2008, the Veteran's hemoglobin level was 7.2 gm/100 ml.

In February 2009, the Veteran reported to the emergency room for fatigue and generalized weakness.  She stated that these symptoms, along with shortness of breath, started about a week prior to her ER visit.  She described her dyspnea as mild and stated that it was worsened by exertion and accompanied by dizziness.  She denied having headaches.  Upon presentation, her hemoglobin level was 4.3; subsequent to a blood transfusion, her hemoglobin improved to 9.  

On March 4, 2009, the Veteran's hemoglobin level was 7.2 gm/100 ml.

On March 8, 2009, the Veteran reported feeling much better overall, with more energy.

On March 16, 2009, the Veteran's hemoglobin level was noted at 5.6; after it was checked again, it was 5.9.

On March 19, 2009, the Veteran's hemoglobin level was 9.5 gm/100 ml.

On May 11, 2009, the Veteran's hemoglobin level was 5.2 gm/100 ml.

On May 12, 2009, the Veteran's hemoglobin level was 9.1 gm/100 ml.

On May 13, 2009, the Veteran's hemoglobin level was 9.2 gm/100 ml.

On February 22, 2012, the Veteran was admitted to the hospital with acute on chronic anemia.  She reported fatigue and dizziness.  Upon admission, her hemoglobin level was 5.9 gm/100 ml.  She stated that her symptoms started several weeks ago and gradually worsened since then.  The clinician described the Veteran's symptoms as moderate in severity.  Upon discharge, the Veteran's hemoglobin level was 9.4.

On February 28, 2012, the Veteran's hemoglobin level was 10.3 gm/100 ml.

On November 10, 2012, the Veteran's hemoglobin level was 12 gm/100 ml.

On November 15, 2012, the Veteran's hemoglobin level was 11.9 gm/100 ml.

On June 17, 2013, the Veteran's hemoglobin level was 12.9 gm/100 ml.

At the November 2013 VA examination, the Veteran's hemoglobin level was not assessed.

At the January 2015 VA examination, the Veteran endorsed no symptoms related to her anemia.  Although she regularly took iron, the clinician did not note that the Veteran's anemia was active.

At the July 2017 VA examination, the Veteran reported that her anemia was stable as long as she takes her iron tablets.  Testing revealed hemoglobin levels of 11.7 gm/100 ml.  There were no associated signs or symptoms related to her anemia.  

For the period prior to March 4, 2008, the Board finds that a rating in excess of 10 percent is not warranted for anemia.  As previously noted, a 10 percent rating is warranted when hemoglobin is 10 gm/100 ml or less and is accompanied by weakness, easy fatigability, or headaches; in order to receive a higher rating, hemoglobin levels must be 8 gm/100 ml or less.  The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria for a disability rating higher than 10 percent for the period prior to March 4, 2008.  The lowest tested hemoglobin level of record during that period of time is 8.1 gm/100 ml.  The Veteran did not have a reading of 8 mg/100 ml or lower during the period prior to March 4, 2008, as contemplated by the record. 

For the period beginning March 4, 2008, the Board finds that a rating in excess of 30 percent is not warranted for anemia.  Notably, for the majority of the period, the Veteran's hemoglobin levels were above 7 gm/100 ml; they specifically ranged from 7.2 gm/100 ml to 12.9 gm/100 ml.  These readings, along with her symptoms of fatigue, weakness, and shortness of breath are fully contemplated by the criteria under the assigned 30 percent rating.  

The Board acknowledges that on three occasions, the Veteran's hemoglobin readings dropped below 7 gm/100 ml during the relevant period.  This occurred between February and May 2009 requiring hospitalization and blood transfusion.  Her symptoms included shortness of breath absent evidence of cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope.  However, the Board finds that these three readings are not sufficient to support a higher rating - even by approximation.  As noted, the Veteran's readings were most often above 7 gm/100 ml and in recent years, the Veteran's readings were at their highest and her symptoms relatively stable.  The Board finds that three low readings occurred in a very short time spam in the context of an almost 10 year time span, and the abnormal findings were brief in duration and shown to have been relatively stable after this brief exacerbation.  Simply put, the Veteran's symptomatology more nearly approximates that which is contemplated by the 30 percent rating and no higher.

In so finding, the Board has considered the Veteran's lay statements of record, but is bound by the rating criteria in the Code which is largely predicated on laboratory values beyond the competence of a lay person.

In sum, the totality of the evidence reflects that ratings in excess of 10 percent for the period prior to March 4, 2008 and 30 percent thereafter are not warranted.  The claim is denied.






ORDER

For the period between August 22, 2006 and October 1, 2012, entitlement to a rating in excess of 60 percent for Crohn's disease is denied.

For the period prior to March 4, 2008, entitlement to a rating in excess of 10 percent for anemia is denied.

For the period beginning March 4, 2008, entitlement to a rating in excess of 30 percent for anemia is denied.




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


